UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT COMPANY Investment Company Act file number: 811-01685 N ame of Registrant: Vanguard Morgan Growth Fund Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Anne E. Robinson, Esquire P.O. Box 876 Valley Forge, PA 19482 Date of fiscal year end : September 30 Date of reporting period: December 31, 2016 Item 1: Schedule of Investments Vanguard Morgan Growth Fund Schedule of Investments (unaudited) As of December 31, 2016 Market Value Shares ($000) Common Stocks (99.9%) 1 Consumer Discretionary (17.4%) * Amazon.com Inc. 418,870 314,098 Home Depot Inc. 1,024,304 137,339 Comcast Corp. Class A 1,885,014 130,160 * Priceline Group Inc. 85,833 125,836 * Netflix Inc. 863,623 106,916 Ross Stores Inc. 1,124,795 73,787 * O'Reilly Automotive Inc. 216,246 60,205 Starbucks Corp. 1,046,489 58,101 Industria de Diseno Textil SA ADR 3,407,336 57,822 adidas AG 351,658 55,463 Omnicom Group Inc. 616,503 52,471 Marriott International Inc. Class A 611,544 50,562 Dollar General Corp. 661,142 48,971 Scripps Networks Interactive Inc. Class A 601,396 42,922 Las Vegas Sands Corp. 753,202 40,228 *,^ Tesla Motors Inc. 165,922 35,456 * Discovery Communications Inc. Class A 1,288,808 35,326 Aramark 961,298 34,338 TJX Cos. Inc. 421,750 31,686 Brunswick Corp. 503,106 27,439 Expedia Inc. 236,413 26,781 NIKE Inc. Class B 512,378 26,044 Wyndham Worldwide Corp. 289,679 22,123 * MGM Resorts International 754,987 21,766 * Ulta Salon Cosmetics & Fragrance Inc. 85,080 21,690 * LKQ Corp. 703,456 21,561 Walt Disney Co. 162,182 16,903 Viacom Inc. Class B 446,878 15,685 * Dollar Tree Inc. 182,221 14,064 *,^ IMAX Corp. 342,647 10,759 Texas Roadhouse Inc. Class A 217,440 10,489 ^ Sirius XM Holdings Inc. 2,261,219 10,062 Whirlpool Corp. 53,093 9,651 Foot Locker Inc. 132,747 9,410 * Bright Horizons Family Solutions Inc. 133,859 9,373 * Liberty Global plc Class A 300,822 9,202 Carnival Corp. 173,449 9,030 Domino's Pizza Inc. 55,852 8,894 * Michael Kors Holdings Ltd. 202,410 8,700 Target Corp. 119,896 8,660 ^ Nordstrom Inc. 170,487 8,171 * Liberty Media Corp-Liberty SiriusXM Class A 235,967 8,146 Lear Corp. 60,267 7,978 * Urban Outfitters Inc. 251,881 7,174 * Michaels Cos. Inc. 334,990 6,851 * Hyatt Hotels Corp. Class A 118,308 6,538 Royal Caribbean Cruises Ltd. 68,793 5,644 DR Horton Inc. 197,284 5,392 CBS Corp. Class B 73,431 4,672 PVH Corp. 42,289 3,816 Twenty-First Century Fox Inc. 71,786 1,956 Lowe's Cos. Inc. 27,196 1,934 * Liberty Media Corp-Liberty SiriusXM Class C 51,985 1,763 * Panera Bread Co. Class A 6,715 1,377 * Charter Communications Inc. Class A 2,800 806 Consumer Staples (4.0%) PepsiCo Inc. 1,316,621 137,758 Costco Wholesale Corp. 363,940 58,270 Hershey Co. 352,338 36,442 Colgate-Palmolive Co. 525,640 34,398 Walgreens Boots Alliance Inc. 246,716 20,418 Mondelez International Inc. Class A 442,762 19,628 CVS Health Corp. 181,306 14,307 Altria Group Inc. 205,633 13,905 * Blue Buffalo Pet Products Inc. 534,811 12,857 Tyson Foods Inc. Class A 188,610 11,633 BRF SA ADR 757,254 11,177 Wal-Mart Stores Inc. 156,988 10,851 Ingredion Inc. 78,444 9,802 Brown-Forman Corp. Class B 203,405 9,137 * Monster Beverage Corp. 193,939 8,599 ^ Pilgrim's Pride Corp. 445,704 8,464 * Edgewell Personal Care Co. 70,253 5,128 Kimberly-Clark Corp. 38,885 4,438 Spectrum Brands Holdings Inc. 19,071 2,333 * Herbalife Ltd. 42,231 2,033 Kroger Co. 42,416 1,464 Energy (4.0%) Schlumberger Ltd. 688,597 57,808 Chevron Corp. 487,017 57,322 Baker Hughes Inc. 863,137 56,078 BP plc ADR 1,429,784 53,445 Pioneer Natural Resources Co. 280,157 50,448 * Concho Resources Inc. 307,468 40,770 EOG Resources Inc. 225,695 22,818 * Carrizo Oil & Gas Inc. 459,828 17,174 Devon Energy Corp. 267,632 12,223 Halliburton Co. 219,056 11,849 Cimarex Energy Co. 81,330 11,053 * Chesapeake Energy Corp. 1,402,011 9,842 * Newfield Exploration Co. 237,243 9,608 * Energen Corp. 158,655 9,150 * Southwestern Energy Co. 781,791 8,459 Apache Corp. 63,736 4,045 * FMC Technologies Inc. 82,881 2,945 Financials (5.7%) Bank of America Corp. 2,609,043 57,660 American International Group Inc. 853,914 55,769 Intercontinental Exchange Inc. 966,745 54,544 JPMorgan Chase & Co. 569,682 49,158 Goldman Sachs Group Inc. 197,142 47,206 Morgan Stanley 1,020,294 43,107 Citigroup Inc. 599,648 35,637 Aon plc 297,953 33,231 Raymond James Financial Inc. 431,877 29,916 Nasdaq Inc. 376,438 25,266 * Signature Bank 159,912 24,019 * E*TRADE Financial Corp. 668,714 23,171 * Berkshire Hathaway Inc. Class B 139,828 22,789 FactSet Research Systems Inc. 114,435 18,702 Willis Towers Watson plc 148,203 18,122 Webster Financial Corp. 232,378 12,613 S&P Global Inc. 111,603 12,002 Moody's Corp. 110,244 10,393 Marsh & McLennan Cos. Inc. 143,326 9,687 MSCI Inc. Class A 122,225 9,629 ^ WisdomTree Investments Inc. 591,065 6,584 Ameriprise Financial Inc. 45,257 5,021 SEI Investments Co. 77,426 3,822 Popular Inc. 35,413 1,552 Health Care (14.2%) Bristol-Myers Squibb Co. 2,639,955 154,279 Amgen Inc. 843,651 123,350 * BioMarin Pharmaceutical Inc. 858,837 71,146 * Allergan plc 332,442 69,816 Gilead Sciences Inc. 929,999 66,597 * Celgene Corp. 565,325 65,436 CR Bard Inc. 278,957 62,671 Aetna Inc. 491,485 60,949 Johnson & Johnson 508,258 58,556 * Alexion Pharmaceuticals Inc. 463,800 56,746 Zoetis Inc. 827,217 44,281 Shire plc ADR 255,978 43,614 Merck & Co. Inc. 684,885 40,319 * HCA Holdings Inc. 531,591 39,348 Cooper Cos. Inc. 214,301 37,488 Cardinal Health Inc. 459,051 33,038 Becton Dickinson and Co. 196,457 32,523 * Incyte Corp. 308,777 30,961 UnitedHealth Group Inc. 189,192 30,278 Medtronic plc 409,205 29,148 Danaher Corp. 343,579 26,744 * Align Technology Inc. 273,546 26,296 * ICON plc 314,169 23,626 STERIS plc 330,270 22,257 * Illumina Inc. 165,644 21,209 * Varian Medical Systems Inc. 225,118 20,211 Anthem Inc. 136,875 19,679 Teleflex Inc. 113,286 18,256 * Express Scripts Holding Co. 219,152 15,076 * Edwards Lifesciences Corp. 159,695 14,963 * Vertex Pharmaceuticals Inc. 189,018 13,925 Eli Lilly & Co. 165,266 12,155 * PAREXEL International Corp. 176,839 11,622 * Alkermes plc 194,888 10,832 * Hologic Inc. 268,435 10,770 Baxter International Inc. 237,071 10,512 * Mettler-Toledo International Inc. 24,652 10,318 * United Therapeutics Corp. 71,585 10,267 McKesson Corp. 72,934 10,244 * Quintiles IMS Holdings Inc. 131,945 10,034 * QIAGEN NV 333,464 9,344 Agilent Technologies Inc. 192,298 8,761 PerkinElmer Inc. 139,707 7,286 Universal Health Services Inc. Class B 67,765 7,209 AmerisourceBergen Corp. Class A 82,560 6,455 * DexCom Inc. 99,474 5,939 * IDEXX Laboratories Inc. 47,428 5,562 * Biogen Inc. 11,669 3,309 * Charles River Laboratories International Inc. 42,000 3,200 Abbott Laboratories 26,019 999 Thermo Fisher Scientific Inc. 5,825 822 Industrials (9.5%) Parker-Hannifin Corp. 616,894 86,365 Honeywell International Inc. 613,143 71,033 Boeing Co. 426,854 66,453 TransDigm Group Inc. 233,898 58,231 * IHS Markit Ltd. 1,435,896 50,845 Cummins Inc. 334,987 45,783 Rockwell Automation Inc. 328,747 44,184 Cintas Corp. 373,137 43,120 Caterpillar Inc. 464,500 43,078 CH Robinson Worldwide Inc. 539,142 39,498 Equifax Inc. 312,416 36,937 * HD Supply Holdings Inc. 743,688 31,614 Waste Connections Inc. 360,045 28,296 Dover Corp. 376,779 28,232 Emerson Electric Co. 457,928 25,529 Experian plc 1,292,088 25,017 AO Smith Corp. 519,465 24,597 * Verisk Analytics Inc. Class A 292,265 23,723 Fortive Corp. 437,358 23,455 KAR Auction Services Inc. 545,994 23,270 * United Continental Holdings Inc. 278,781 20,318 * Beacon Roofing Supply Inc. 436,294 20,100 Woodward Inc. 224,955 15,533 JB Hunt Transport Services Inc. 148,755 14,440 Ingersoll-Rand plc 155,752 11,688 Alaska Air Group Inc. 123,537 10,961 Huntington Ingalls Industries Inc. 57,860 10,657 * United Rentals Inc. 99,954 10,553 Spirit AeroSystems Holdings Inc. Class A 175,384 10,234 Masco Corp. 301,598 9,536 Lennox International Inc. 60,961 9,337 * JetBlue Airways Corp. 413,764 9,277 Delta Air Lines Inc. 185,676 9,133 Owens Corning 176,093 9,079 Stanley Black & Decker Inc. 77,886 8,933 Wabtec Corp. 92,430 7,673 Union Pacific Corp. 44,500 4,614 * Hertz Global Holdings Inc. 191,597 4,131 United Parcel Service Inc. Class B 35,029 4,016 Expeditors International of Washington Inc. 70,046 3,710 3M Co. 14,509 2,591 * Copart Inc. 42,248 2,341 Lockheed Martin Corp. 8,956 2,238 Information Technology (40.1%) Apple Inc. 4,793,790 555,217 * Alphabet Inc. Class C 491,765 379,554 Microsoft Corp. 5,891,367 366,090 * Facebook Inc. Class A 2,506,902 288,419 Visa Inc. Class A 2,496,934 194,811 Oracle Corp. 3,299,051 126,849 QUALCOMM Inc. 1,776,396 115,821 * Alibaba Group Holding Ltd. ADR 1,286,097 112,932 * Alphabet Inc. Class A 139,948 110,902 Mastercard Inc. Class A 902,524 93,186 Texas Instruments Inc. 1,181,813 86,237 NVIDIA Corp. 753,958 80,477 * Vantiv Inc. Class A 1,345,655 80,228 * Electronic Arts Inc. 939,645 74,006 Linear Technology Corp. 1,151,032 71,767 * Check Point Software Technologies Ltd. 839,496 70,904 * eBay Inc. 2,152,884 63,919 * salesforce.com Inc. 915,187 62,654 Tencent Holdings Ltd. 2,509,814 60,856 Global Payments Inc. 868,809 60,304 * PayPal Holdings Inc. 1,428,561 56,385 * F5 Networks Inc. 387,598 56,093 * Adobe Systems Inc. 544,640 56,071 Jack Henry & Associates Inc. 629,585 55,895 * Red Hat Inc. 799,658 55,736 Maxim Integrated Products Inc. 1,437,995 55,463 * Gartner Inc. 505,579 51,099 Alliance Data Systems Corp. 200,776 45,877 CDK Global Inc. 761,047 45,427 Paychex Inc. 699,874 42,608 * Cadence Design Systems Inc. 1,594,279 40,208 * Workday Inc. Class A 588,744 38,910 Cisco Systems Inc. 1,280,268 38,690 Intuit Inc. 317,133 36,347 * Yandex NV Class A 1,731,018 34,845 * Mobileye NV 891,653 33,990 * Euronet Worldwide Inc. 448,442 32,481 Xilinx Inc. 532,966 32,175 * Fiserv Inc. 299,277 31,807 Amdocs Ltd. 486,779 28,355 * Palo Alto Networks Inc. 219,481 27,446 Lam Research Corp. 242,830 25,674 * Splunk Inc. 450,132 23,024 * Qorvo Inc. 415,434 21,906 * Cirrus Logic Inc. 368,209 20,819 Accenture plc Class A 171,714 20,113 Activision Blizzard Inc. 546,145 19,721 * Baidu Inc. ADR 109,652 18,028 * Flex Ltd. 1,248,723 17,944 Computer Sciences Corp. 288,719 17,156 * Universal Display Corp. 296,092 16,670 Amphenol Corp. Class A 246,370 16,556 Analog Devices Inc. 215,594 15,656 Applied Materials Inc. 454,784 14,676 * Genpact Ltd. 480,899 11,705 * Citrix Systems Inc. 125,790 11,234 * Advanced Micro Devices Inc. 937,951 10,636 * Integrated Device Technology Inc. 449,907 10,600 CDW Corp. 197,825 10,305 *,^ VMware Inc. Class A 122,683 9,659 * First Data Corp. Class A 639,721 9,078 * Teradata Corp. 312,997 8,504 * GoDaddy Inc. Class A 239,840 8,382 * Fortinet Inc. 270,994 8,162 * Synopsys Inc. 136,291 8,022 Broadridge Financial Solutions Inc. 107,009 7,095 SS&C Technologies Holdings Inc. 207,667 5,939 *,^ Nutanix Inc. 145,830 3,873 Broadcom Ltd. 12,989 2,296 * Black Knight Financial Services Inc. Class A 28,868 1,091 * Autodesk Inc. 12,377 916 Materials (2.7%) ^ Rio Tinto plc ADR 1,543,712 59,371 Nucor Corp. 836,822 49,808 Sherwin-Williams Co. 130,545 35,083 Martin Marietta Materials Inc. 102,249 22,651 Eagle Materials Inc. 228,378 22,502 Vulcan Materials Co. 170,075 21,285 * Berry Plastics Group Inc. 400,300 19,507 Ball Corp. 138,452 10,393 * Crown Holdings Inc. 188,446 9,907 FMC Corp. 170,183 9,625 Steel Dynamics Inc. 245,298 8,728 CF Industries Holdings Inc. 256,323 8,069 * Freeport-McMoRan Inc. 490,051 6,464 WR Grace & Co. 55,035 3,722 Packaging Corp. of America 25,312 2,147 Other (1.0%) ^,2 Vanguard Growth ETF 974,900 108,682 Real Estate (0.9%) Public Storage 181,621 40,592 Macerich Co. 135,099 9,570 Brixmor Property Group Inc. 361,660 8,832 Communications Sales & Leasing Inc. 317,596 8,070 Crown Castle International Corp. 84,670 7,347 Prologis Inc. 89,327 4,716 Regency Centers Corp. 61,212 4,220 Equity LifeStyle Properties Inc. 55,842 4,026 Duke Realty Corp. 125,789 3,341 Simon Property Group Inc. 8,273 1,470 Telecommunication Services (0.4%) * SBA Communications Corp. Class A 181,523 18,744 Cogent Communications Holdings Inc. 316,654 13,094 *,^ Sprint Corp. 727,533 6,126 * T-Mobile US Inc. 53,313 3,066 Total Common Stocks (Cost $7,958,254) Coupon Temporary Cash Investments (1.1%) 1 Money Market Fund (0.9%) 3,4 Vanguard Market Liquidity Fund 0.823% 1,066,307 106,641 Face Maturity Amount Date ($000) Repurchase Agreement (0.1%) Bank of America Securities, LLC (Dated 12/30/16, Repurchase Value $5,900,000, collateralized by Government National Mortgage Assn. 4.372%-4.410%, 12/20/66, with a value of $6,018,000) 0.480% 1/3/17 5,900 5,900 U.S. Government and Agency Obligations (0.1%) United States Treasury Bill 0.314% 1/5/17 1,700 1,700 United States Treasury Bill 0.320% 1/26/17 2,300 2,299 5 United States Treasury Bill 0.462%-0.478% 2/9/17 600 600 5 United States Treasury Bill 0.454% 4/20/17 2,100 2,097 Total Temporary Cash Investments (Cost $119,234) Total Investments (101.0%) (Cost $8,077,488) Other Assets and Liabilities-Net (-1.0%) 4 Net Assets (100%) * Non-income-producing security. ^ Includes partial security positions on loan to broker-dealers. The total value of securities on loan is $79,136,000. 1 The fund invests a portion of its cash reserves in equity markets through the use of index futures contracts. After giving effect to futures investments, the fund's effective common stock and temporary cash investment positions represent 99.9% and 1.1%, respectively, of net assets. 2 Considered an affiliated company of the fund as the issuer is another member of The Vanguard Group. 3 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 4 Includes $83,179,000 of collateral received for securities on loan. 5 Securities with a value of $949,000 have been segregated as initial margin for open futures contracts. ADR—American Depositary Receipt. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the fund's pricing time but after the close of the securities’ primary markets, are valued at their fair values calculated according to procedures adopted by the board of trustees. These procedures include obtaining quotations from an independent pricing service, monitoring news to identify significant market- or security-specific events, and evaluating changes in the values of foreign market proxies (for example, ADRs, futures contracts, or exchange-traded funds), between the time the foreign markets close and the fund's pricing time. When fair-value pricing is employed, the prices of securities used by a fund to calculate its net asset value may differ from quoted or published prices for the same securities. Investments in Vanguard Market Liquidity Fund are valued at that fund’s net asset value. Temporary cash investments are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. B. Foreign Currency: Securities and other assets and liabilities denominated in foreign currencies are translated into U.S. dollars using exchange rates obtained from an independent third party as of the fund's pricing time on the valuation date. Realized gains (losses) and unrealized appreciation (depreciation) on investment securities include the effects of changes in exchange rates since the securities were purchased, combined with the effects of changes in security prices. Fluctuations in the value of other assets and liabilities resulting from changes in exchange rates are recorded as unrealized foreign currency gains (losses) until the assets or liabilities are settled in cash, at which time they are recorded as realized foreign currency gains (losses). C. Repurchase Agreements: The fund enters into repurchase agreements with institutional counterparties. Securities pledged as collateral to the fund under repurchase agreements are held by a custodian bank until the agreements mature, and in the absence of a default, such collateral cannot be repledged, resold, or rehypothecated. Each agreement requires that the market value of the collateral be sufficient to cover payments of interest and principal. The fund further mitigates its counterparty risk by entering into repurchase agreements only with a diverse group of prequalified counterparties, monitoring their financial strength, and entering into master repurchase agreements with its counterparties. The master repurchase agreements provide that, in the event of a counterparty's default (including bankruptcy), the fund may terminate any repurchase agreements with that counterparty, determine the net amount owed, and sell or retain the collateral up to the net amount owed to the fund. Such action may be subject to legal proceedings, which may delay or limit the disposition of collateral. D. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1—Quoted prices in active markets for identical securities. Level 2—Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3—Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). The following table summarizes the market value of the fund's investments as of December 31, 2016, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) Common Stocks 10,634,952 141,336 — Temporary Cash Investments 106,641 12,596 — Futures Contracts—Liabilities 1 (77) — — Total 10,741,516 153,932 — 1 Represents variation margin on the last day of the reporting period. E. Futures Contracts: The fund uses index futures contracts to a limited extent, with the objective of maintaining full exposure to the stock market while maintaining liquidity. The fund may purchase or sell futures contracts to achieve a desired level of investment, whether to accommodate portfolio turnover or cash flows from capital share transactions. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of stocks held by the fund and the prices of futures contracts, and the possibility of an illiquid market. Counterparty risk involving futures is mitigated because a regulated clearinghouse is the counterparty instead of the clearing broker. To further mitigate counterparty risk, the fund trades futures contracts on an exchange, monitors the financial strength of its clearing brokers and clearinghouse, and has entered into clearing agreements with its clearing brokers. The clearinghouse imposes initial margin requirements to secure the fund's performance and requires daily settlement of variation margin representing changes in the market value of each contract. Futures contracts are valued at their quoted daily settlement prices. The aggregate settlement values of the contracts are not recorded in the Schedule of Investments. Fluctuations in the value of the contracts are recorded as an asset (liability). At December 31, 2016, the aggregate settlement value of open futures contracts and the related unrealized appreciation (depreciation) were: ($000) Aggregate Number of Settlement Unrealized Long (Short) Value Long Appreciation Futures Contracts Expiration Contracts (Short) (Depreciation) E-mini S&P 500 Index March 2017 41 4,584 (34) Unrealized appreciation (depreciation) on open futures contracts is required to be treated as realized gain (loss) for tax purposes. F. At December 31, 2016, the cost of investment securities for tax purposes was $8,077,488,000. Net unrealized appreciation of investment securities for tax purposes was $2,818,037,000, consisting of unrealized gains of $2,940,151,000 on securities that had risen in value since their purchase and $122,114,000 in unrealized losses on securities that had fallen in value since their purchase. Item 2: Controls and Procedures (a) Disclosure Controls and Procedures. The Principal Executive and Financial Officers concluded that the Registrant’s Disclosure Controls and Procedures are effective based on their evaluation of the Disclosure Controls and Procedures as of a date within 90 days of the filing date of this report. (b) Internal Control Over Financial Reporting. During the last fiscal quarter, there was no significant change in the Registrant’s internal control over financial reporting that has materially affected, or is reasonably likely to materially affect, the registrant’s internal control over financial reporting. Item 3: Exhibits (a) Certifications VANGUARD MORGAN GROWTH FUND By: /s/ F. WILLIAM MCNABB III* F. WILLIAM MCNABB III CHIEF EXECUTIVE OFFICER Date:February 16, 2017 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. VANGUARD MORGAN GROWTH FUND By: /s/ F. WILLIAM MCNABB III* F. WILLIAM MCNABB III CHIEF EXECUTIVE OFFICER Date: February 16, 2017 VANGUARD MORGAN GROWTH FUND By: /s/ THOMAS J. HIGGINS* THOMAS J. HIGGINS CHIEF FINANCIAL OFFICER Date: February 16, 2017 *By: /s/ Anne E. Robinson Anne E. Robinson, pursuant to a Power of Attorney filed on October 4, 2016, see File Number 33-32548, Incorporated by Reference.
